DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hee Jin Kwak on 05/18/2022.
The application has been amended the claims as follows:
1.	(Currently amended) A catalyst for asymmetric hydrogenation of a carbon-carbon double bond-containing compound, comprising:
an iridium cation; and
a ligand of the following Formula 1, which is bonded to the iridium cation
[Formula 1]

    PNG
    media_image1.png
    235
    266
    media_image1.png
    Greyscale

wherein
R1 is a hydrogen atom, a substituted or unsubstituted, straight or branched C1-C3 alkyl group, or a substituted or unsubstituted, straight or branched C1-C3 alkoxy group;
R2 and R2' are each independently a hydrogen atom, a substituted or unsubstituted, straight or branched C1-C3 alkyl group, or a substituted or unsubstituted, straight or branched C1-C3 alkoxy group; and
the substituent in the substituted alkyl group and substituted alkoxy group is a halogen atom, a straight or branched C1-C3 alkyl group, or a straight or branched C1-C3 alkoxy group, and

    PNG
    media_image2.png
    601
    606
    media_image2.png
    Greyscale
.
5. (Canceled).
Allowable Subject Matter
Claims 1-4 and 6-7 are allowable.
The closest prior is Montserrat et al. (Chem. Eur. J., 2008, 14, 3653-3609, Applicants submitted in IDS).
Montserrat et al. teach a catalyst for asymmetric hydrogenation comprising Pd-phosphite-oxazoline complex having the structure as shown below (page 3654):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Montserrat et al. do not specific the ligand with dibenzyl substituted groups as indicated above and the borate anion as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims 2-4 and 6-7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUN QIAN/           Primary Examiner, Art Unit 1738